           Case 3:20-cv-00909-JBA Document 24 Filed 07/23/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

CONNECTICUT STATE CONFERENCE                    :          No. 3:20-cv-00909-JBA
OF NAACP BRANCHES, ET AL.                       :
     Plaintiffs,                                :
                                                :
              v.                                :
                                                :
DENISE MERRILL                                  :
    Defendant.                                  :          July 23, 2020

                    Defendant’s Motion for Extension of Time

       Pursuant to Local Rule 7(b), the Defendant, Secretary of the State Denise

Merrill (“Defendant”), hereby respectfully requests a thirty-day extension of time in

which to respond to the Complaint, up to and including August 29, 2020. This is

Defendant’s first request to extend this deadline. Counsel for Plaintiffs, Attorney

Dan Barrett, consents to this motion.          In support of this motion Defendant

represents as follows:

      1.      Defendant was served on July 9, 2020. Her response to the Complaint

is therefore currently due by July 30, 2020.

      2.      The Complaint is 41 pages long, contains 96 paragraphs of allegations,

and raises extremely important claims about whether an unfettered right to vote by

absentee ballot is constitutionally required during the pandemic under the First

and Fourteenth Amendments to the United States constitution and by Section 2 of

the Voting Rights Act. These important claims will require significant research and

analysis.




                                          1
             Case 3:20-cv-00909-JBA Document 24 Filed 07/23/20 Page 2 of 4



        3.      In addition to the time that will be necessary to review, research and

respond to Plaintiffs Complaint, on July 17, 2020, the Governor of the State of

Connecticut called for a special session of the General Assembly to “enact legislation

to (a) temporarily expand absentee balloting for the August 2020 primary and

November 2020 general election in response to the COVID-19 pandemic so that

voters may lawfully cast absentee ballots because of the sickness of COVID-19 . . .

.” 1   Such legislation, if adopted, could address the very issue that Plaintiffs’

complain about and provide them with the same relief they are seeking from this

Court, thereby mooting their claims.         An extension of time to respond to the

Complaint is appropriate because it will allow the Parties to see whether and what

legislation the General Assembly may enact on this issue, and thereby reduce the

possibility of unnecessary or additional motion practice.

        4.      In addition to all of this, the undersigned also is counsel in a number of

other matters related to the COVID-19 pandemic, including Fay v. Merrill, SC

20477 (Conn.), Fay v. Merrill, No. HHD-CV20-6130532-S (Conn. Super.), Roxy v.

Lamont, No. HHD-CV20-6128585-S (Conn. Super.), Rapini v. Merrill, NO. HHB-

CV20-6060234-S (Conn. Super.), and Connecticut State Conference of NAACP

Branches v. Merrill, No. 3:20-cv-00909-JBA (D. Conn.). The Fay matters—in which

the Secretary of the State is defending the expanded absentee voting that the

Governor authorized through Executive Order 7QQ for the August primaries, which

is the same expanded absentee voting that Plaintiffs in this case seek for the

1      See https://portal.ct.gov/-/media/Office-of-the-Governor/News/20200717-Call-
of-July-2020-Special-Session.pdf (last visited July 23, 2020).
                                           2
             Case 3:20-cv-00909-JBA Document 24 Filed 07/23/20 Page 3 of 4



November general election—are being heard on an expedited basis in the Superior

and Supreme Courts.

        4.      Due to the press of these and other matters, the undersigned requires

additional time in which to respond to the Complaint in this case. The additional

time will not prejudice the Court, the Parties or the continued progression of this

case.

        5.      This is Defendant’s first request for an extension of time.

        6.      Plaintiffs consent to this request.

        WHEREFORE, Defendant respectfully requests that the Court extend the

time for her to respond to the Complaint by thirty days, up to and including August

29, 2020.



                                                  Respectfully Submitted,

                                                  DEFENDANT DENISE MERRILL

                                                  WILLIAM TONG
                                                  ATTORNEY GENERAL

                                                  BY: /s/ Michael K. Skold
                                                  Michael K. Skold (ct28407)
                                                  Maura Murphy Osborne (ct19987)
                                                  Assistant Attorneys General
                                                  165 Capitol Ave., 5th Floor
                                                  Hartford, CT 06106
                                                  Tel: (860) 808-5020
                                                  Fax: (860) 808-5347
                                                  Michael.skold@ct.gov
                                                  Maura.murphyosborne@ct.gov




                                              3
        Case 3:20-cv-00909-JBA Document 24 Filed 07/23/20 Page 4 of 4




                                 CERTIFICATION


      I hereby certify that on July 23, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                               /s/ Michael K. Skold
                                               Michael K. Skold
                                               Assistant Attorney General




                                           4
